Citation Nr: 0606928	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disease.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized active service with the United 
States Armed Forces from March 1, 1945, to February 26, 1946, 
service in the Regular Philippine Army from February 27, 
1946, to March 6, 1946, and additional active service from 
July 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.  In this 
decision, the RO denied entitlement to service connection for 
heart disease.

The Board issued a decision in May 2003 that also denied this 
claim.  The veteran subsequently appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board decision and remanded for 
further development.  The Board thereafter issued a remand in 
August 2005 in order to obtain additional medical evidence.  
The case has now returned for appellate consideration.


FINDINGS OF FACT

The veteran's Arteriosclerotic heart disease (ASHD) was not 
manifest during service or within one year of separation.  
The ASHD is not attributable to service.


CONCLUSION OF LAW

The veteran's ASHD was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

VA satisfied this duty by means of letters to the appellant 
issued in January 2001 and September 2005.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for his heart 
disease.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  A Statement of the Case (SOC) issued in 
July 2002 and the Supplemental Statement of the Case (SSOC) 
issued in December 2005 informed him of the applicable law 
and regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The RO initially denied this claim by rating decision of 
February 2002.  The VCAA notification of January 2001 was 
issued prior to this initial adverse decision.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.  (The 
appendix to the Mayfield decision contains a VA notification 
letter, affirmed by the Court, similar in format to the 
notification letters issued to the appellant in January 2001 
and September 2005.) 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  VA has 
been able to obtain the veteran's service medical records and 
some of his post-service treatment records.  In August 2001, 
Dr. F. I. stated that further treatment records were not 
available due to loss or misplacement. An August 2001 letter 
from Dr. P. indicated that the first medical certificate he 
had submitted supplied all the necessary information.  He 
further stated that all records but the past five years had 
been deleted from the file.  As the custodians of these 
records have indicated that they no longer exist, the Board 
finds that further development would be futile and needlessly 
delay adjudication of this case.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).  As the veteran is aware of these 
missing records, the duty to notify him of an inability to 
obtain identified records has been met.  See 38 U.S.C.A. § 
5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination in October 2005.  
This examination noted the veteran's medical history, 
findings on examination, and the appropriate diagnoses and 
opinions.  The examiner clearly noted in his report that the 
veteran's claims file had been reviewed in connection with 
this examination.  Therefore, this examination is adequate 
for VA purposes.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran was offered an opportunity to request a hearing 
before VA on a VA Form 9 (Substantive Appeal) received in 
September 2002.  He declined this opportunity.  Based on the 
above analysis, the Board concludes that all pertinent 
evidence (reasonably obtainable) regarding the issue decided 
below has been obtained and incorporated into the claims 
file. 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Heart Disease

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition to the above, the pertinent laws and regulations 
provide that cardiovascular disease will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records demonstrate 
that at the time of the veteran's February 1946 service 
separation examination, the cardiovascular system was 
positive for tachycardia.  A chest x-ray performed at that 
time was negative.  Blood pressure was 116/60. 

On his Affidavit for Philippine Army Personnel, dated and 
signed by the veteran in February 1946, he indicated that he 
had not incurred any wounds or illnesses from December 8, 
1941, to the time of his signing the affidavit.

The veteran asserts that heart disease is of service origin.  
As noted by the Court, he reports a racing heart, difficulty 
breathing and easy fatigability and that he has experienced 
them since his separation from service.  However, the 
appellant is not a medical professional and he is not 
competent to establish a diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The February 1946 
separation examination disclosed that a chest X-ray was 
negative and blood pressure was 116/60.  The cardiovascular 
system was positive for tachycardia.  The veteran indicated 
that he had not incurred any wounds or illnesses.  Heart 
disease was not diagnosed at that time or within one year of 
separation from service.

Since separation, a VA examination was conducted for 
compensation purposes and a medical opinion was obtained in 
2005.  Arteriosclerotic heart disease was diagnosed.  
However, the examiner concluded that it was unlikely (less 
than a 50-50 probability) that the current heart disease was 
related to a disease or injury in service.  The Board finds 
the opinion to be competent and persuasive.  The examiner 
reviewed the evidence and provided a rationale.  He 
established that there were no findings during service 
showing a definite relationship to heart disease.  Although 
tachycardia can be a sign of heart disease, it can be a 
manifestation of other conditions such as fear, anxiety, 
physical exertion, fever, hyperthyroidism, anemia and other 
diseases.  He reasoned that if tachycardia had been an early 
manifestation of heart disease in this patient, other 
symptoms of heart disease should have likely manifested 
earlier.  It was also noted that hypertension was first noted 
in 1999.

At this time, the evidence establishes that the veteran has 
ASHD.  However, ASHD was not identified during service or 
within one year of separation and there is no competent 
evidence linking the remote identification of ASHD to any 
incident of service.  Although tachycardia was noted prior to 
separation, there is no competent evidence linking that 
finding to heart disease at that time or at any time post 
service.  Rather, it was concluded recently by a medical 
professional that there was an unlikely relationship between 
the in-service tachycardia and the post service diagnosis of 
ASHD.  As established by the examiner, the Board accepts that 
tachycardia could be a manifestation of heart disease, but 
the more probative evidence established that in this 
veteran's case, the relationship was unlikely with a less 
than 50-50 probability.  The Board finds that the opinion of 
a trained medical professional who has reviewed the record is 
far more probative than the veteran's own unsupported lay 
opinion.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)

To the extent that the veteran has attempted to establish 
continuity of symptomatology, the Board finds such attempt to 
have little bearing on the case.  Even if the Board were to 
accept that he has tachycardia since service, the examiner 
has concluded that there is no relationship between the 
current disability and in the inservice finding.  
Furthermore, tachycardia has never been identified by a 
qualified professional since service.  Although the veteran 
is probably competent to report on the existence of 
continuing tachycardia, such assertion is refuted by the 
medical evidence and determined to be not credible.  See 
Washington v. Nicholson, No. 03-1828, slip op. at 5-6 (U.S. 
Vet. App. Nov. 2, 2005) (VA adjudicators are required to 
assess the credibility of lay evidence.)  His assertion that 
he was treated in 1949 is not supported and is not accepted.

At this time, there is no competent evidence of heart disease 
during service, there is no competent evidence of heart 
disease within one year of separation from service, and there 
is no competent evidence linking heart disease to service.  
The fact that tachycardia could be a manifestation of heart 
disease has been considered and rejected in this case.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.   


ORDER

Entitlement to service connection for heart disease is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


